WM. H. Davis applied to be released from his indentures of apprenticeship to John W. Clift, on the ground that his said master had at the present term, been discharged from prison as an insolvent debtor.
The court refused to discharge the indentures merely on this ground. If the master do not continue his business so that the petitioner may obtain a competent knowledge of his trade, he may hereafter apply for relief. The fact of the master's insolvency, is not conclusive that he may not yet perform his covenant to teach the petitioner, or cause him to be taught the art, trade and mystery, of carriage making.
There was no objection taken to the form of the binding; and, though the indentures were defective in this respect, the court would not notice such defects.a
Petition dismissed.
a So many cases have occurred before the Reporter, in another capacity, of objection to the form of indentures of apprenticeship, and in which it became necessary to discharge the petitioner merely on the ground of the invalidity of the binding, that he thinks proper to append (though somewhat out of place) a few forms of binding, which it may be useful for justices of the peace and trustees of the poor to consult.
No. 1. Form of Indenture by the father; or (if the father do not reside in the state, or if there be no father,) by the guardian; or (if there be also no guardian,) by the mother.
This Indenture made this _____ day of _____ A. D. 18__. Witnesseth: That A. B. father of Y. Z. a minor, hath, in the presence and with the approbation of C. D. a justice of the peace for _____ county, in the state of Delaware, and in consideration of the sum of _____ dollars, lawful money of the said state, advanced and paid to the said A. B. by G. H. of said county, put and bound, and by these presents doth put and bind the said Y. Z., a white boy, who is now of the age of _____ years _____ months and _____ days, as nearly as can be ascertained, as an apprentice to the said G. H. his executors, administrators and assigns, for and during the term of _____ years _____ months and _____ days, from the day of the date hereof, the said Y. Z. to serve the said G. H. his executors, administrators and assigns, as an apprentice, for the term aforesaid, or until he shall arrive at the age of twenty-one years, if that shall happen sooner than the expiration of the term aforesaid, and no longer. And the said G. H. for himself, his executors and administrators, doth hereby covenant and contract to teach, or cause the said Y. Z. to be taught the art, trade and business of _____ ___ to the best of his skill, knowledge and ability; to give to the said Y. Z. reasonable education in reading and writing, to wit: _____ years and _____ months schooling during his said apprenticeship; to well support and clothe the said Y. Z. during the said term, and at the regular expiration of his apprenticeship, to furnish him with two suits of clothes suitable to his condition.
In witness whereof, the said A. B. and G. H. have hereunto set their hands and seals respectively the day and year aforesaid.
A. B. [seal]
G. H. [seal]
Signed, sealed and delivered, in the presence of J. K. and L. M. _____ County, ss. This indenture was executed in the presence, and with the approbation of the subscriber, a justice of the peace for _____ county aforesaid, this ____ day of _____ 18__.
C. D. Jus. P.
No. 2. Form of Indenture by the apprentice himself.
This Indenture, made this _____ day of ____ A. D. 18__. Witnesseth: That Y. Z. a minor, of the age of fourteen years and upwards, to wit: of the age of _____ years _____ months and _____ days, as nearly as can be ascertained, and who has no father or guardian within this state, hath, in the presence, and with the approbation of C. D. and E. F. two of the justices of the peace, of the county of _____, put and bound, and by these presents doth put and bind himself as an apprentice to G. H. of the said county of ____, his executors, administrators and assigns, for and during the term, c. c. (as in the former precedent.)
In witness, c. c.
_____ County, ss. This indenture was executed in the presence, and with the approbation of the subscribers, two of the justices of the peace for _____ county aforesaid, (acting together and signing this certificate in the presence of each other,) this _____ day of _____, 18__.
No. 3. Form of Indenture of a coloured boy.
This Indenture, made the _____ day of _____ A. D. 18__. Witnesseth: That A. B. father of Y. Z. a minor, in consideration of the sum of _____ dollars, lawful money of the state of Delaware, advanced and paid to the said A. B. by G. H. of _____ county, in the said state, hath, in the presence, and with the approbation of E. F. a justice of the peace for the said county of ____, put and bound, and by these presents doth put and bind the said Y. Z. a negro (or mulatto) boy, who is now of the age of _____ years _____ months and _____ days, as nearly as can be ascertained, as a servant to the said G. H. his executors, administrators and assigns, for and during the term of _____ years _____ months and _____ days, from the day of the date hereof; the said Y. Z. to serve the said G. H. his executors, administrators and assigns, as a servant, for the term aforesaid, or until he shall arrive at the age of twenty-one years, if that shall happen sooner than the expiration of the term aforesaid, and no longer. And the said G. H., for himself, his executors and administrators, doth hereby covenant and contract to teach, or cause the said Y. Z. to be taught the art, trade and business of _____ ____ to the best of his skill, knowledge and ability; to well support and clothe the said Y. Z. and at the regular expiration of his servitude, to furnish him with two suits of clothes suitable to his condition, and also to pay to the said Y. Z. the sum of _____ dollars in lieu of schooling, it being inexpedient to stipulate for education in reading and writing.
In witness whereof, c. c., (attestation and certificate as in form No. 1.)
No. 4. Form of Indenture of a poor coloured boy under ten years old, by two justices of the peace; or two trustees of the poor; or a justice and trustee.
This Indenture, made this _____ day of _____ A. D. 18__, between C. D. and E. F. two of the justices of the peace for _____ county, in the state of Delaware, of the one part, and G. H. of the said county and state, of the other part:
Whereas, the said C. D. and E. F., justices as aforesaid, having received information of a certain male negro (or mulatto) child, named Y. Z. within the said county, who has not parents able to maintain him and bring him up to industry, and in suitable employment, did issue process under their hands and seals, directed to J. K., a constable of said county, commanding him to bring before them at a time and place therein appointed, the said Y. Z. and also his parents; and the said justices, upon the parties, or such of them as could be found, being brought pursuant to said process, having inquired into their condition and circumstances; and it appearing to be a proper case for binding the said Y. Z. according to the second section of the Act concerning apprentices and servants:
Now, therefore, this indenture witnesseth: That the said C. D. and E. F. justices as aforesaid, in pursuance of the power to them given in the said act, and in consideration of the sum of _____ dollars, lawful money of the state of Delaware, advanced and paid to A. B., father of the said Y. Z. by the said G. H., have put and bound, and by these presents do put and bind the said Y. Z. a poor negro (or mulatto) boy, who is now of the age of _____ years _____ months and _____ days, as nearly as can be ascertained, as a servant to the said G. H. his executors, administrators and assigns, for and during the term, c. c., (as in form No. 3.)
In witness whereof, the said C. D. and E. F. justices as aforesaid, (being together, and executing this indenture in the presence of each other,) and the said G. H., have hereunto set their hands and seals respectively, the day and year, first herein written.
C. D. [seal]
E. F. [seal]
G. H. [seal]
Signed, sealed and delivered, in the presence of L. M. and N. O.
No 5. Form of Indenture of a poor coloured boy, over ten years old.
Adopt form No. 4, merely adding to the recital these words: — "the said justices did, upon the application of the parents of the said Y. Z., postpone the said binding for five days, to enable the said parents, to give sufficient security for indemnifying the county against the maintenance of the said Y. Z., which security has not been given, although the time aforesaid, has expired." *Page 18